DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-24 were pending and were rejected in the previous office action. Claims 1, 9, 11, 15-16, 19, and 21-24 were amended. Claims 1-24 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 
Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 22-24 (pgs. 17-18 of remarks filed 4/30/2021) have been fully considered and they are persuasive. Applicant has amended independent claim 22 to recite similar features to claims 1 and 15, which overcomes the prior art of record. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-24 (pgs. 19-25 of remarks filed 4/30/2021) have been fully considered but they are not persuasive. 
Applicant first argues that the claims do not pre-empt an abstract idea and that the claims do not contain a process that could practically be performed in the human mind (pgs. 19-20 of remarks). The examiner respectfully disagrees. First, as described in MPEP 2106.04: “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015).” Therefore questions of preemption are addressed by the two part analysis. Second, the examiner respectfully disagrees that the claims do not recite limitations which under the broadest reasonable interpretation, but for the recitation of generic computer elements, cover mental processes. Ranking and selecting containers for placing products as described in the claimed invention are matters of observation, evaluation, and judgement and there is nothing beyond the generically recited computing elements that would prevent the human mind from performing these tasks amounting to observation, evaluation, and judgement of the shipping containers and products. The examiner further notes that while applicant argues that it would be impractical to practice the claimed process in the human mind or by the human mind with the aid of simple tools such as pen and paper, the claims do not recite anything requiring such a large number of products and/or containers that it would be lend to the determination of the optimal layout to be impossible can be performed in the human mind or by a human with the aid of simple physical tools such as pen and paper. Applicant also draws further attention to technical features such as providing and updating a visual illustration in response to user input. However, these elements would be additional elements of consideration under Step 2A Prong Two and Step 2B. These additional elements do not change that the claim still recites processes that are capable of being performed in the human mind alone or with the assistance of simple tools such as pen and paper. 
Applicant further argues that the claims are not directed to an abstract idea because the claims recite features such as retrieving rules from a database, obtaining zone information from a third party and providing and updating a visual representation on an interactive user interface, which do not fall into the “mental processes” category of abstract ideas ,and that the claimed solution provides an automatic method of selecting an optimal layout configuration to replace a human’s manual selection in contrast to “organizing human activity” (pgs. 20-21 of remarks), thereby reiterating the arguments above. As addressed by the examiner above, these additional elements are considered under Step 2A Prong Two and Step 2B. Furthermore, applicant’s argument that “[T]he claimed solution provides an automatic method of selecting an optimal layout configuration to replace a human’s manual selection” (pg. 20 of remarks) actually further supports the examiner’s position that the claimed invention merely aims to implement the abstract idea for selecting an optimal layout configuration using computers. 
Applicant next argues that even if the claims recite an abstract idea, they are not directed to an abstract idea because the additional elements integrate the judicial exception into a practical business process of layout configuration that is improved by the implementation of the abstract concepts by using generic computer implementation. See MPEP 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” Therefore, as applicant’s argued improvements and technical features are simply improvements to efficiency brought about by implementation on generic computers, the claims are instead reciting mere instructions to apply the abstract idea for layout configuration selection on a computer. Furthermore, under the broadest reasonable interpretation, the claim requires a plurality of (i.e. two or more) products and a plurality of containers for containing the products to be evaluated for layout configurations, which would not cause one to conclude that the human mind could not perform the claimed functions, regardless of whether or not it would take longer than a computer implemented configuration. Furthermore, even if a human is not 
Applicant next argues that the claims amount to significantly more than the alleged abstract idea (pgs. 24-25 of remarks). Applicant’s conclusion that the claims are eligible under § 101 because they distinguish from the prior art of record is not persuasive as “the search for an inventive concept should not be confused with a novelty or non-obviousness determination” (citing MPEP 2106.05). MPEP 2106.04 further explains: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself § 101 inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).” Applicant’s final argument is that the claims involve an “inventive concept” under § 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry (pg. 28). However, applicant does not identify any particular feature, and as mentioned above, the technical elements (e.g. processor, storage, database, communication platform, generic user interface, pointing device/keyboard) in the claimed invention amount to the implementation of the abstract idea on generic computers, and at best link the performance of the abstract idea to a particular technological environment/field of use. 
Therefore the § 101 rejection of claims 1-24 is maintained and is updated below to reflect the amendments to the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim 1, 15, and 22 recite limitations for obtaining a request for a packing instructions from a user, wherein the request comprises weight information and dimension information of the plurality of products, and dimension information of one or more containers available for containing the plurality of products; obtaining a rate table including shipping rate information related to one or more shipping carriers identified by the user; ranking the plurality of products based on at least one of their weight information and dimension information to generate a first ranking list; ranking the one or more containers based on their dimension information to generate a second ranking list; determining, based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the plurality of products into at least one container selected from the one or more containers; wherein determining each of the plurality of layout configurations comprises picking a product on top of the first ranking list, retrieving rules related to: existing products already assigned for packing, the product, the container, and the rate table, determining whether a container is found in the second ranking list to satisfy the rules, when the container is found in the second ranking list to satisfy the rules, assigning the product to a location within the container for packing; when no container is found is the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list, and assigning the product to a location within the new container for packing; when no container is found in the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list, and assigning the product to a location within the new container for packing, updating information of the product, the container, the second ranking list, and the layout configuration, updating the first ranking list by removing the product from the first ranking list, and iterating the above steps until no product 
(Step 2A Prong One) The processes above amount to selecting an optimal configuration of shipping items in one or more containers based on information about shipping rates between origin and destination zones, the parameters of products to be shipped, and parameters of containers for shipping the products, and providing a packing instruction including the selected optimal configuration. Under the broadest reasonable interpretation, all of the processes recited above, but for the recitation of generic computer components (i.e. processor, storage, database, communication platform, and user interface including pointing device/keyboard as input), would be able to be practically performed by the human mind or by the human mind with the aid of basic tools such as pen and paper. MPEP 2106.04(a)(2)(III) states that “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Therefore, since the processes above such as sorting items and containers by their input sizes, determining various configurations for items being placed in the container, considering costs of shipping items a certain way based on received information, and providing a packing instruction for a configuration of items in a container amount to observations, evaluations, judgements, and opinions, and would be able to be practically performed using only the human mind or by the human mind using a pen and 
(Step 2A Prong Two) The additional elements in independent claims 1, 15, and 22 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the abstract idea processes for determining and selecting an optimal shipping configuration and packing instruction for shipping products in shipping containers (i.e. “apply it”) using generic computer components (i.e. processor, storage, communication platform, user interface, input device such as “pointing device” or “keyboard”). Claim 1 does not even require such processing components for performing the functions and merely recites the generic user interface used for input/output, which does not add anything significant to the claims but instead links the performance of the abstract idea to a particular technological environment which is implemented on computers. The retrieval of information from a database in the claims additionally amounts to “Use of a computer or other machinery in its ordinary capacity for economic or other e.g., to receive, store, or transmit data
(Step 2B) Claims 1, 15, and 22 do not recite any additional elements that amount to significantly more than the abstract idea, whether they are considered alone or in an ordered combination. As mentioned above, the claims recite mere instructions to apply the abstract idea using generic computer components (i.e. processor, storage, communication platform, user interface with input devices such as pointing device/keyboard) and at best link the performance of the abstract idea to a particular technological environment (input and output via user interface and generic input devices) but do not add anything significant to the claims that indicates they are directed to anything other than the abstract idea when considered as a whole. The retrieval of information from a database, as mentioned above, amounts to the ordinary functions of generic computers and at best, insignificant extrasolution activity (i.e. mere data gathering) and such functions have been found by the courts to be well-understood, routine, and conventional. See MPEP 2106.04(d)(II), citing Versata and OIP Techs. Considering the above elements in an ordered combination does not affect the analysis above or add anything significant. Therefore, none of the additional elements in claims 1, 15, and 22 add anything that amounts to significantly more than the abstract idea. 
(Dependent Claims) Dependent claims 2-13, 16-21, and 23-24 recite further processes that narrow the abstract idea and provide further instructions for implementing the abstract idea on the generic computer components discussed above, but do not add any further additional elements to the claims or add any significantly limitations that change the fact that the claims considered as a whole are recite an abstract idea. For example, the dependent claims recite limitations further describing retrieved rate table information and zone information (claims 2, 5-7, 16-17, 25), additional steps describing information used in the layout configuration determination and ranking of the items/containers (claims 3-4, 8-11, 18-21, 23), calculating an estimated shipping rate for the 
Therefore, claims 1-24 are ineligible under § 101. However, should applicant wish to amend the claims to describe a specific user interface and specific interactions with the user interface that go beyond basic user input and basic output of the result of performing the abstract idea (for example, specific ways in which the user manipulates the visual illustration of the packing configuration using the user interface that do not merely amount to generic numerical/parameter based inputs), it would possibly integrate the judicial exception into a practical application and overcome the § 101 rejection (applicant may also request an interview to discuss such amendments beforehand). 





Novelty/Non-Obviousness
Claims 1-24 are novel/non-obvious for the following reasons:
Independent claims 1, 15, and 22: 
Claims 1-21 were previously indicated as novel and non-obvious in the previous office action dated 2/22/2021. Independent claim 22 has been amended to recite similar features to claims 1 and 15 and therefore is now novel and non-obvious for the same reasons provided in the previous office action, which are included and expanded upon below.
US 20140172736 A1 to Saha (previously cited) teaches a method for managing a shipment of products (Saha: ¶ 0006) including receiving items to be shipped, i.e. a request for packing (Saha: ¶ 0025) that includes weight and dimension information of the products (Saha: ¶ 0025), using the dimension information to generate an optimal configuration of items in each container (Saha: ¶ 0028), obtaining shipping rates from carrier databases related to one or more shipping carriers identified by the user (Saha: ¶ 0028-0029), ranking the products based on weight information and dimension information to generate a first ranking list (Saha: ¶ 0030), ranking the containers based on dimension information to generate a second ranking list (Saha: ¶ 0031), determining based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the products into at least one container selected from the one or more containers (Saha: ¶ 0034, ¶ 0042-0044, ¶ 0080-0083, ¶ 0088-0090, Figs. 4-5), selecting a layout configuration from the plurality of layout configurations based at least partially on the rate table (Saha: ¶ 0094, ¶ 0098; also ¶ 0030 ¶ 0041, ¶ 0046-0047), wherein the selected layout configuration minimizes a cost of shipping the products (Saha: ¶ 0030  ¶ 0046-0047, ¶ 0056, ¶ 0094 selection of shipping option with the lowest cost), and displays packing configurations to the user (Saha: ¶ 0042). Saha further teaches picking a product on top of the first ranking list 
US 6721762 B1 to Levine (previously cited) teaches an input means for inputting the parameters, e.g. dimensions, associated with containers that available for packing items in (Levine: Col. 5: 20-25, and Col. 23: 9-32; also see Figs. 12 and 23; Col. 6: 32-34 and Col. 8: 8-10) and providing a packing instruction via a user interface/visual illustration based on the selected layout configuration to the user (Levine: Col. 13: 10-13 and Col. 6: 37-42). 
US 8504413 B1 to Rowe (previously cited) teaches a generation of a container plan which involve assigning items to logical containers and allocating a new container to the container plan if it is determined that the next item in the list does not fit within the existing list of allocated logical containers based on constraints relating to the containers, list of remaining items, and items already placed into the logical containers to determine if the items will fit(Rowe: Fig. 5 steps 508-518 and Col. 9: 55 – Col. 10: 51).
US 20050197892 A1 to Bilibin (previously cited) teaches obtaining zone information of an origin and destination for shipments, wherein the rate table includes rates based on a zone associated with both the origin and destination (Bilibin ¶ 0302, ¶ 0299), and further notes the rates may include discounts (Bilibin: ¶ 0295).
(Other relevant references) US 20120158627 A1 to Arunapuram (previously cited) teaches a method for optimally packing items into at least one container, wherein a plurality of constraints, i.e. rules, relating to weight and volume requirement and dimensions of the container US 6876958 B1 to Chowdbury (previously cited) teaches optimization of packing for cartonizing an order using a minimum number of cases (see Fig. 2 process). US 20030200111 A1 to Damji (previously cited) teaches a method for optimal packaging and shipping of goods by gathering data from sources including shipping and transportation rates to determine the optimal configuration for packaging, and calculating a least total cost of material, labor, and freight combined (Damji: ¶ 0015, ¶ 0029-0031). US 20130218799 A1 to Lehmann (previously cited) teaches a method for choosing a container for items, wherein it is determined whether using a standard container would be the lowest cost or if a custom container may be made to ship the item at a lower cost (Lehmann: ¶ 0016-0018). Other references relating to optimal packing of items in containers include GB 2524952 A (previously cited), US 20170154127 A1 (previously cited), and US 20180061255 A1 (previously cited). 
The most relevant NPL reference identified is NPL Reference U to Li (see current PTO-892) which teaches a three dimensional packing algorithm that chooses optimal containers to pack items into, and teaches that if all the items cannot be packed into a single box, split the items into groups to pack into two or more boxes of similar size. 
The most relevant foreign reference identified is GB2524952A (see current PTO-892), which teaches a method/algorithm for packing shipping containers by ranking items by weight, stacking the items such that each top item is less than the weight of each bottom item, and packing the items as close to the weight capacity of the container as possible (Pg. 4: 4-24) while the list of items to be packed into each container is displayed graphically as a 3D representation of the items in the contain to assist in packing the items into the container (Pg. 4: 24-27). The reference describes the specific algorithms for selecting items, stacking items, and packing the 
However, regarding the limitations: 
“wherein determining each of the plurality of layout configurations comprises: picking a product on top of the first ranking list, retrieving, from a database, rules related to: existing products already assigned for packing, the product, the container, and the rate table, determining whether a container is found in the second ranking list to satisfy the rules… when no container is found in the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list”
Although Saha teaches placing items within a new container upon a determination that an item would not fit within an existing container (Saha: ¶ 0062-0066), Rowe teaches allocating a new container to a container plan in response to determining that an item will not fit into the container based on various rules (Rowe: Fig. 5 steps 512-518), and Bilibin teaches obtaining zone information of an origin and destination for shipments, wherein the rate table includes rates based on a zone associated with both the origin and destination (Bilibin ¶ 0302, ¶ 0299), which may include discounts (Bilibin: ¶ 0295) (which are the closest prior art), none of the currently cited or previously cited references, considered as a whole and within the context of the ordered combination of elements within the claim, teach “wherein determining each of the plurality of layout configurations comprises: picking a product on top of the first ranking list, retrieving, from a database, rules related to: existing products already assigned for packing, the product, the container, and the rate table, determining whether a container is found in the second ranking list to satisfy the rules… when no container is found in the second ranking list to satisfy the rules, 
Therefore independent claims 1, 15, and 22 are novel and non-obvious. Claims 2-14, 16-21, and 23-24 are also novel and non-obvious as they depend from claims 1, 15, and 22 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/HUNTER A MOLNAR/Examiner, Art Unit 3628                

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
May 13, 2021